Cuyahoga App. No. 87651, 2006-Ohio-6267. Discretionary appeal accepted on Proposition of Law Nos. I and II.
Pfeifer, O’Donnell and Lanzinger, JJ., dissent.
Discretionary cross-appeal accepted on Proposition of Law No. VI and held for the decision in 2006-0151, State v. Carswell, Warren App. No. CA2005-04-047, 2005-Ohio-6547; and briefing schedule stayed.
Lundberg Stratton, O’Connor and Cupp, JJ., would also accept the cross-appeal on Proposition of Law No. III.
Pfeifer and Lanzinger, JJ., dissent.